 1

 2

 3

 4

 5
                         UNITED STATES DISTRICT COURT
 6
                                 EASTERN DISTRICT OF CALIFORNIA
 7

 8   JUAN S. BULGARA,                                    Case No. 1:18-cv-00804-DAD-SAB

 9                  Plaintiff,                           ORDER AUTHORIZING SERVICE OF
                                                         FIRST AMENDED COMPLAINT, AND
10           v.                                          FORWARDING SERVICE DOCUMENTS
                                                         TO PLAINTIFF FOR COMPLETION AND
11   COUNTY OF STANISLAUS, et al.,                       RETURN WITHIN THIRTY DAYS

12                  Defendants.                          (ECF No. 7)

13

14          Juan S. Bulgara (“Plaintiff”), proceeding pro se and in forma pauperis, filed this civil rights

15 action pursuant to 42 U.S.C. § 1983 on June 13, 2018. (ECF No. 1.) On July 31, 2018, 2018, the

16 undersigned filed findings and recommendations recommending that this action proceed on

17 Plaintiff’s first amended complaint against against Doe 3 for excessive force in violation of the

18 Fourth Amendment and assault and battery and negligence under California law; Does 1 and 2 for

19 assault and negligence under California law; and the County of Stanislaus for vicarious liability on
20 the state law claims; and that all other claims be dismissed. (ECF No. 6.) The findings and

21 recommendations were adopted in full on November 14, 2018, and the matter was referred back to

22 the undersigned for initiation of service of process.

23          Accordingly, it is HEREBY ORDERED that:

24          1.     Service shall be initiated on the following defendants:

25                         County of Stanislaus

26          2.     The Clerk of the Court shall send Plaintiff one (1) USM-285 form, one (1)

27 summons, a Notice of Submission of Documents form, an instruction sheet and a copy of the first

28 amended complaint filed July 13, 2018;


                                                     1
 1          3.      Within thirty (30) days from the date of this order, Plaintiff shall complete the

 2 attached Notice of Submission of Documents and submit the completed Notice to the Court with

 3 the following documents:

 4          a.      One completed summons for each defendant listed above;

 5          b.      One completed USM-285 form for each defendant listed above; and

 6          c.      Two (2) copies of the endorsed first amended complaint filed July 13, 2018;

 7          4.      Plaintiff need not attempt service on the defendants and need not request waiver of

 8 service. Upon receipt of the above-described documents, the Court will direct the United States

 9 Marshal to serve the above-named defendants pursuant to Federal Rule of Civil Procedure 4

10 without payment of costs;

11          5.      The United States Marshal cannot initiate service of process on unknown

12 Defendants. Therefore, before the Court orders the United States Marshal to serve the Doe

13 defendants, Plaintiff will be required to identify the defendants with enough information to locate

14 the defendant for service of process. Plaintiff will be given an opportunity through discovery to

15 identify the unknown (Doe) defendants. Crowley v. Bannister, 734 F.3d 967, 978 (9th Cir. 2013)

16 (quoting Gillespie v. Civiletti, 629 E.2d 637, 642 (9th Cir. 1980)). Once the identity of a Doe

17 defendant is ascertained, Plaintiff must file a motion to amend his complaint only to identify the

18 identified Doe defendant so that service by the United States Marshal can be attempted. Therefore,

19 the Court will not send Plaintiff the appropriate service documents until such time that Plaintiff
20 ascertains the identities of the Doe defendants and files an amended complaint. However, Plaintiff

21 is advised that if he fails to identify the Doe defendant during the course of discovery and file an

22 amended complaint, the Doe defendant will be dismissed from this action; and

23          6.      The failure to comply with this order will result in dismissal of this action.

24
     IT IS SO ORDERED.
25

26 Dated:        November 14, 2018
                                                          UNITED STATES MAGISTRATE JUDGE
27

28


                                                      2
